United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                     F I L E D
                                                                                       May 15, 2003
                          UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk
                                         ____________

                                         No. 02-20792
                                         ____________


               THE ASSOCIATION OF AMERICAN PHYSICIANS &
               SURGEONS INC; RON PAUL, Congressman M D; DAWN
               RICHARDSON; REBECCA REX; DARRELL MCCORMICK,


                                             Plaintiffs - Appellants,

               versus


               UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
               SERVICES; TOMMY THOMPSON, as Secretary of the U S
               Department of Health and Human Services,


                                             Defendants - Appellees.



                          Appeal from the United States District Court
                              For the Southern District of Texas
                                        H-01-CV-2963



Before DUHÉ, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

       AFFIRMED. Ass’n of Am. Physicians & Surgeons v. U.S. Dep’t of Health & Human


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Servs., 224 F. Supp. 2d 1115 (S.D. Tex. 2002).




                                                 -2-